Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California 90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email cry@capgroup.com Courtney R. Taylor Secretary October 5, 2012 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Limited Term Tax-Exempt Bond Fund of America File Nos.033-66214 and 811-07888 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on September 28, 2012 of Registrant’s Post-Effective Amendment No. 31 under the Securities Act of 1933 and Amendment No. 33 under the Investment Company Act of 1940. Sincerely yours, /s/Courtney R. Taylor Courtney R. Taylor
